Case 2:18-cv-00521-RWS-RSP Document 16 Filed 05/03/19 Page 1 of 2 PageID #: 183



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



 MONUMENT PEAK VENTURES, LLC,

                   Plaintiff,

 v.                                                  2:18-cv-00521-RWS-RSP

 HMD GLOBAL OY,                                      JURY TRIAL DEMANDED

                   Defendant.

                         CORPORATE DISCLOSURE STATEMENT

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant HMD Global

 Oy makes this corporate disclosure statement. HMD Global Oy has no parent corporation. No

 publicly held corporation directly owns 10% or more of HMD Global Oy’s stock. HMD Global

 Oy is not aware of any publicly held corporation indirectly owning 10% or more of its stock.

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///
Case 2:18-cv-00521-RWS-RSP Document 16 Filed 05/03/19 Page 2 of 2 PageID #: 184



 Dated: May 3, 2019                                  Respectfully submitted,



                                                     /s/ Matthew J. Moffa
                                                     JOHN D. PENN, Bar No. 15752300
                                                     JPenn@perkinscoie.com
                                                     PERKINS COIE LLP
                                                     500 N. Akard Street, Suite 3300
                                                     Dallas, Texas 75201
                                                     Phone: (214) 965-7700
                                                     Fax: (214) 965-7799

                                                     WILLIAM J. MCCABE
                                                     WMcCabe@PerkinsCoie.com
                                                     MATTHEW J. MOFFA
                                                     MMoffa@PerkinsCoie.com
                                                     PERKINS COIE LLP
                                                     30 Rockefeller Plaza, 22nd Floor
                                                     New York, New York 10112-0085
                                                     Phone: (212) 262-6900
                                                     Fax: (212) 977-1649

                                                     Attorneys for Defendant HMD Global Oy


                                 CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record who have consented to electronic service are
 being served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-
 5(a)(3) on May 3, 2019.

                                                     /s/ Matthew J. Moffa
                                                     Matthew J. Moffa




                                               -2-
